Case 3:21-cv-00002-NKM Document 1-6 Filed 01/13/21 Page 1 of 13 Pageid#: 75




                                                                   EXHIBIT
                                                                       F
                                                                     ASIC 0114
Case 3:21-cv-00002-NKM Document 1-6 Filed 01/13/21 Page 2 of 13 Pageid#: 76




                                                                     ASIC 0115
Case 3:21-cv-00002-NKM Document 1-6 Filed 01/13/21 Page 3 of 13 Pageid#: 77




                                                                     ASIC 0116
Case 3:21-cv-00002-NKM Document 1-6 Filed 01/13/21 Page 4 of 13 Pageid#: 78




                                                                     ASIC 0117
Case 3:21-cv-00002-NKM Document 1-6 Filed 01/13/21 Page 5 of 13 Pageid#: 79




                                                                     ASIC 0118
Case 3:21-cv-00002-NKM Document 1-6 Filed 01/13/21 Page 6 of 13 Pageid#: 80




                                                                     ASIC 0119
Case 3:21-cv-00002-NKM Document 1-6 Filed 01/13/21 Page 7 of 13 Pageid#: 81




                                                                     ASIC 0120
Case 3:21-cv-00002-NKM Document 1-6 Filed 01/13/21 Page 8 of 13 Pageid#: 82




                                                                     ASIC 0121
Case 3:21-cv-00002-NKM Document 1-6 Filed 01/13/21 Page 9 of 13 Pageid#: 83




                                                                     ASIC 0122
Case 3:21-cv-00002-NKM Document 1-6 Filed 01/13/21 Page 10 of 13 Pageid#: 84




                                                                     ASIC 0123
Case 3:21-cv-00002-NKM Document 1-6 Filed 01/13/21 Page 11 of 13 Pageid#: 85




                                                                     ASIC 0124
Case 3:21-cv-00002-NKM Document 1-6 Filed 01/13/21 Page 12 of 13 Pageid#: 86




                                                                     ASIC 0125
Case 3:21-cv-00002-NKM Document 1-6 Filed 01/13/21 Page 13 of 13 Pageid#: 87




                                                                     ASIC 0126
